DETAILED ACTION

This office action is in response to the application filed on 12/17/2020.  Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 12/17/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent No. 10910942 as indicated below.  
	For Claims 1-13, although the conflicting claims are not identical, they are not patentably distinct from each other, because each claimed limitations of claims 21-39 of the current application are anticipated by or obvious to the corresponding limitations of claim 1-12 of the reference patent respectively as shown below.  Although the conflicting claims are not identical, they are not patentably distinct from each other as indicated in the table below: the claimed limitations of the current application are clearly anticipated by the corresponding claims of US Patent 10910942 respectively.
Current Application
US Patent 10910942
1. A power factor correction control circuit configured to switch a switching element based on an inductance current and an output voltage, the switching element controlling the inductance current, the inductance current flowing through an inductor to which a voltage is applied, the voltage being obtained by a rectification circuit rectifying an AC input 




2. The power factor correction control circuit according to claim 1, further comprising a response control unit configured to control response characteristics of the error signal generation unit, wherein the response control unit changes the error signal.
3. The power factor correction control circuit according to claim 1, wherein the response control unit includes a pull-up control unit configured to pull up an output of the error signal generation unit based on the output voltage.
3. The power factor correction control circuit according to claim 2, wherein the response control unit includes a pull-up control unit configured to pull up an output of the error signal generation unit based on the output voltage.
4. The power factor correction control circuit according to claim 3, wherein the pull-up control unit pulls up the output of the error signal generation unit when the output voltage decreases.
4. The power factor correction control circuit according to claim 3, wherein the pull-up control unit pulls up the output of the error signal generation unit when the output voltage decreases.
5. The power factor correction control circuit according to claim 3, wherein the pull-up control unit does not pull up the output of the error signal generation unit in a case where the input interruption detection unit causes the pulse width modulation unit to shorten the on-time of the switching element.
5. The power factor correction control circuit according to claim 3, wherein the pull-up control unit does not pull up the output of the error signal generation unit in a case where the input interruption detection unit causes the pulse width modulation unit to shorten the on-time of the switching element.

6. The power factor correction control circuit according to claim 2, wherein the response control unit includes a pull-down control unit configured to pull down an output of the error signal generation unit based on the output voltage.
7. The power factor correction control circuit according to claim 6, wherein the pulldown control unit pulls down the output of the error signal generation unit in a case where the input interruption detection unit causes the pulse width modulation unit to shorten the on-time of the switching element.
7. The power factor correction control circuit according to claim 6, wherein the pull-down control unit pulls down the output of the error signal generation unit in a case where the input interruption detection unit causes the pulse width modulation unit to shorten the on-time of the switching element.
8. The power factor correction control circuit according to claim 1, further comprising an undervoltage lockout unit configured to generate an undervoltage lockout signal for preventing a malfunction due to low power supply voltage input to the power factor correction control circuit.
10. The power factor correction control circuit according to claim 1, further comprising an undervoltage lockout unit configured to generate an undervoltage lockout signal for preventing a malfunction due to low input control voltage.
9. The power factor correction control circuit according to claim 1, further comprising an oscillation unit configured to output a triangular wave signal to the pulse width modulation unit, wherein the pulse width modulation unit generates the pulse width modulation signal by comparing the error signal and the triangular wave signal.
11. The power factor correction control circuit according to claim 1, further comprising an oscillation unit configured to output a triangular wave signal to the pulse width modulation unit, wherein the pulse width modulation unit generates the pulse width modulation signal by comparing the error signal and the triangular wave signal.
10. The power factor correction control circuit according to claim 9, wherein the input interruption detection unit increases a slope of the triangular wave signal when the input interruption detection unit detects the input interruption state.
    12. The power factor correction control circuit according to claim 11, wherein the input interruption detection unit increases a slope of the triangular wave signal when the input interruption detection unit detects the input interruption state.
11. The power factor correction control circuit according to claim 1, further comprising a zero current detection unit configured to detect zero current in the inductance current, wherein the input interruption detection unit is configured to detect the interruption state of the AC input voltage based on a detection signal of the zero current detection unit.
1. A power factor correction control circuit configured to switch a switching element based on an inductance current and an output voltage, the switching element controlling the inductance current, the inductance current flowing through an inductor to which a voltage is applied, the voltage being obtained by a rectification circuit rectifying an AC input voltage, the output voltage being generated from the AC input voltage, the power factor correction control circuit comprising: an error signal generation unit configured to output an error signal obtained by amplifying a difference 

8. The power factor correction control circuit according to claim 1, wherein the input interruption detection unit determines that the interruption state occurs when the zero current detection unit detects the zero current at a timing when the switching element turns off.
13. The power factor correction control circuit according to claim 12, wherein the input interruption detection unit includes: a D type flip flop having a data terminal receiving the detection signal of the zero current detection unit and a clock terminal receiving a drive signal that switches the switching element; and an RS type flip flop configured to hold an output signal of the D type flip flop.
9. The power factor correction control circuit according to claim 8, wherein the input interruption detection unit includes: a D type flip flop having a data terminal receiving the detection signal of the zero current detection unit and a clock terminal receiving a drive signal that switches the switching element; and an RS type flip flop configured to hold an output signal of the D type flip flop.

Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838